Case 1:17-cr-00101-LEK Document 511 Filed 06/20/19 Page 1 of 1          PageID #: 4571

                                   MINUTES



 CASE NUMBER:           CR NO. 17-00101LEK
 CASE NAME:             USA vs. (01) ANTHONY T. WILLIAMS
 ATTYS FOR PLA:
 ATTYS FOR DEFT:
 INTERPRETER:


      JUDGE:      Leslie E. Kobayashi         REPORTER:

      DATE:       06/20/2019                  TIME:


COURT ACTION: EO: COURT ORDER GRANTING THE GOVERNMENT’S
MOTION TO CONTINUE DEADLINE TO RESPOND TO DEFENDANT’S
MOTION FOR THE GOVERNMENT TO STOP VIOLATING PAG ANTHONY
WILLIAMS [sic] FIRST AMENDMENT RIGHT TO FREE EXERCISE OF RELIGION

      On June 1, 2019, pro se Defendant Anthony T. Williams (“Defendant”) filed his
“Motion for the Government to Stop Violating PAG Anthony Williams [sic] First
Amendment Right to Free Exercise of Religion” (“First Amendment Motion”). [Dkt.
no. 500.] Plaintiff the United States of America’s (“Government”) memorandum in
opposition was due on June 18, 2019. [EO, filed 6/4/19 (dkt. no. 504).]

        Before the Court is the Government’s motion for a seven-day extension of the
deadline for its memorandum in opposition (“Extension Motion”), filed June 18, 2019.
[Dkt. no. 510.] For the reasons stated in the Extension Motion, this Court FINDS that
there is good cause to grant the extension. The Extension Motion is therefore
GRANTED, and the deadline for the Government’s memorandum in opposition to the
First Amendment Motion is now June 25, 2019. Further, Defendant’s optional reply
memorandum in support of the First Amendment Motion is now due by July 16, 2019.

     This Entering Order only addresses the filing deadlines related to the First
Amendment Motion. All other proceeding dates and filing deadlines remain the same.

      IT IS SO ORDERED.

Submitted by: Warren N. Nakamura, Courtroom Manager
